AMENDMENT
TO THE
NONSTANDARDIZED
CASH OR DEFERRED PROFIT-SHARING PLAN
ADOPTION AGREEMENT #010

1.          Section VI of the Nonstandardized Cash or Deferred Profit-Sharing
Plan Adoption
             Agreement #010 entitled "Employee Contributions" is amended by
adding the following
             new sections:

"J.         Catch-up Contributions (select one):

[X]       1.          Shall apply to contributions after December 31, 2001. 
(Enter December
                          31, 2001 or a later date).

[   ]       2.          Shall not apply.

K.         Direct Rollovers:

             The Plan will accept a Direct Rollover of an Eligible Rollover
Distribution from
             (check each that apply):

[X]       1.          A Qualified Plan described in Code Section 401(a) or
403(a), excluding
                          Voluntary After-tax Contributions.

[   ]       2.          A Qualified Plan described in Code Section 401(a) or
403(a), including
                          Voluntary After-tax Contributions.

[X]       

3.          An annuity contract described in Code Section 403(b), excluding
                          Voluntary After-tax Contributions.



[X]       

4.          An eligible plan under Code Section 457(b) which is maintained by a
                          state, political subdivision of a state, or an agency
or instrumentality of a
                          state or political subdivision of a state.



L.         Participant Rollover Contributions from Other Plans:

             The Plan will accept a Participant Rollover Contribution of an
Eligible Rollover
             Distribution from (check only those that apply):

[X]       1.          A Qualified Plan described in Code Section 401(a) or
403(a).

[X]       2.          An annuity contract described in Code Section 403(b).

[X]       3.          An eligible plan under Code Section 457(b) which is
maintained by a
                          state, political subdivision of a state, or any agency
or instrumentality of
                          a state or political subdivision of a state.

M.         Participant Rollover Contributions from IRAs:

             The Plan (select one):

[X]       1.          will

[   ]       2.          will not

             accept a Participant Rollover Contribution of the portion of a
distribution from an
             Individual Retirement Account or Annuity described in Code Section
408(a) or
             408(b) that is eligible to be rolled over and would otherwise be
includable in gross
             income.

N.         Effective Date of Direct Rollover and Participant Rollover
Contribution Provisions:

             The provisions of K., L., and M. above, as they apply to Paragraph
4.4 of the Basic
             Plan Document #01 entitled "Direct Rollovers of Benefits" shall be
effective
             January 1, 2002 (enter a date no earlier than January 1, 2002)."

2.          Section VIII(A) of the Nonstandardized Cash or Deferred
Profit-Sharing Plan Adoption
             Agreement #010 entitled, "Matching Employer Contribution" will be
amended effective
             January 1, 2002 by the addition of a new paragraph 6, which shall
read as follows:

"6.        Catch-up Contributions:

[   ]       a.          Catch-up contributions made by the Participants will not
be matched by
                          the Employer.

[X]       b.          Catch-up Contributions made by the Participants will be
matched on the
                          same formula, terms and conditions as provided in
Section VIII of the
                          Adoption Agreement.  A Matching Contribution will be
made on the
                          basis of the contribution type(s) selected below:

[X]        i.          Elective Deferrals

[   ]       ii.          403(b) Deferrals"

3.          Section XI of the Nonstandardized Cash or Deferred Profit-Sharing
Plan Adoption
             Agreement #010 entitled, "MULTIPLE PLANS MAINTAINED BY THE
EMPLOYER,
             LIMITATIONS ON ALLOCATIONS, AND TOP-HEAVY CONTRIBUTIONS" will be
             amended effective ____________ by the addition of a new paragraph
(C) which shall
             read as follows:

"C.        Minimum Benefits for Employees Also Covered Under Another Plan:

             The Employer should describe below the extent, if any, to which the
Top-Heavy
             Minimum Benefit requirements of Code Section 416(c) and paragraph
14.2 of the
             Basic Plan Document #01 shall be met in another plan.  Please list
the name of the
             other plan, the minimum benefit that will be provided under such
other plan, and the
             Employees who will receive the minimum benefit under such other
plan."

             _________________________________________________________________

             _________________________________________________________________

             _________________________________________________________________

             _________________________________________________________________

4.          Section XIII of the Nonstandardized Cash or Deferred Profit-Sharing
Plan Adoption
             Agreement #010 entitled, "VESTING" will be amended effective
1/1/2002 by the
             addition of a new paragraph (E) which shall read as follows:

             Note:

   First select to whom the vesting schedule will apply.  Number 1 should be
elected
                          if only active Participants' Matching Contributions
accounts will be affected. 
                          Letter (a) should be selected if the Employer wishes
only to change the vesting
                          schedule for contributions made to the Plan after
December 31, 2001.  Letter (b)
                          should be selected if the Employer wants to change the
vesting schedule for all
                          Matching Contributions to the Plan (regardless of when
made).  Number 2
                          should be selected if the Employer wants to change the
vesting schedule on
                          Matching Contributions for all Participants -
regardless of whether they are
                          active or inactive.  The applicable vesting schedule
shall be selected from
                          numbers 3 through 7 below.



"E.        Vesting of Employer Matching Contributions:

             1.          Plan Participants with one Hour of Service for Plan
Years beginning after
                          2001:

[   ]       a.          The vesting schedule of Employer Matching Contributions
as
                          described in paragraph 9.2 of the Basic Plan Document
#01 shall
                          be selected below and shall apply only to account
balances derived
                          from Employer Matching Contributions attributable to a
Plan Year
                          beginning after December 31, 2001.

[X]       b.          The vesting schedule of Employer Matching Contributions as
                          described in paragraph 9.2 of the Basic Plan Document
#01 shall
                          be as selected below and shall apply to account
balances derived
                          from Employer Matching Contributions.

             2.          All Plan Participants:

[   ]       a.          The vesting schedule of Employer Matching Contributions
as
                          described in paragraph 9.2 of the Basic Plan Document
#01 shall
                          be as selected below and shall apply to all
Participants with an
                          account balance derived from Employer Matching
Contributions.

The vesting schedule for Employer Matching Contributions shall be as follows:

[   ]       3.          Not applicable.  There are no Employer Matching
Contributions made to
                          the Plan.

[   ]       4.          Not applicable.  The current formula(s) are equal to or
greater than the
                          3-year cliff or 6-year graded vesting schedules.

[   ]       5.          A Participant's account balance derived from Employer
Matching
                          Contributions shall be fully and immediately vested.

[   ]       6.          A Participant's account balance derived from Employer
Matching
                          Contributions shall be nonforfeitable upon the
Participant's completion
                          of 3 years of vesting Service.

[X]       7.          A Participant's account balance derived from Employer
Matching
                          Contributions shall vest according to the following
schedule:

 

Years of Vesting Service
2
3
4
5
6

Vested Percentage
 20%
 40%
 60%
 80%
100%

5.          Section XV of the Nonstandardized Cash or Deferred Profit-Sharing
Plan Adoption
             Agreement #010 entitled, "IN-SERVICE WITHDRAWALS" will be amended
effective
             January 1, 2002 by the addition of a new paragraph (C) which shall
read as follows:

"C.        Suspension Period for Hardship Distribution (select one):

[X]       1.          A Participant who receives a distribution of Elective
Deferrals in calendar
                          year 2001 on account of Hardship shall be prohibited
from making
                          Elective Deferrals and Voluntary After-tax
Contributions under this and
                          all other plans of the Employer for six (6) months
after receipt of the
                          distribution or until January 1, 2002, if later.

[   ]       2.          A Participant who receives a distribution of Elective
Deferrals in
                          calendar year 2001 on account of Hardship shall be
prohibited from
                          making Elective Deferrals and Voluntary After-tax
Contributions under
                          this and all other plans of the Employer for the
period specified in the
                          provisions of the Plan relating to suspension of
Elective Deferrals that
                          were in effect prior to this Amendment."

6.          Section XVIII of the Nonstandardized Cash or Deferred Profit-Sharing
Plan Adoption
             Agreement #010 entitled, "DISTRIBUTION OPTIONS" will be amended
effective
             January 1, 2002 by the addition of two new paragraphs (E) and (F)
which shall read as
             follows:

"E.        Treatment of Rollovers in Application of Involuntary Cash-out
Provisions:

             The Employer (select one):

[   ]       1.          Elects

[X]       2.          Does not elect (required if the Plan is subject to the
qualified joint and
                          survivor annuity requirements of Code Sections
401(a)(11) and 417 of
                          the Code)

             to exclude Rollover Contributions in determining the value of the
Participant's
             nonforfeitable account balance for purposes of the Plan's
involuntary cash-out rules.

             If the Employer has elected to exclude Rollover Contributions, the
election shall
             apply with respect to distributions made after
_________________________ (enter a
             date no earlier than December 31, 2001) with respect to
Participants who separated
             from Service after __________________________ (enter the date; this
date may be
             earlier than December 31, 2001).

F.          Distribution Upon Severance from Employment:

             Distribution upon severance from employment as described in
paragraph 6.6(d) of the
             Basic Plan Document #01 shall apply for distributions after
December 31, 2001
              (enter a date no earlier than December 31, 2001):

[X]       regardless of when the severance from employment occurred.

[   ]       for severances from employment occurring after _______________
(enter the
             Effective Date if different than the Effective Date above)."

Executed, this 8th day of January, 2002.

 

PAUL MUELLER COMPANY
---------------------------------------------------------
Name of Employer

DONALD E. GOLIK
SR. VICE PRESIDENT & CFO
---------------------------------------------------------
Signed by

---------------------------------------------------------
Signature